331 F.2d 853
Albert Francis FRAZIER, Appellant,v.O. G. BLACKWELL, Warden, United States Penitentiary,Lewisburg, Pennsylvania.
No. 14852.
United States Court of Appeals Third Circuit.
Submitted May 18, 1964.Decided May 26, 1964.

Appeal from United States District Court for the Middle District of Pennsylvania; Frederick V. Follmer, Judge.
Albert Francis Frazier, pro se.
Bernard J. Brown, U.S. Atty., Scranton, Pa.  (Harry A. Nagle, Asst. U.S. Atty., Lewisburg, Pa., on the brief), for appellee.
Before HASTIE, GANEY and SMITH, Circuit Judges.
PER CURIAM.


1
We have examined the record and briefs in this case and find no error in the refusal of the court below to order the release of the appellant from custody.


2
The judgment will be affirmed.